Case 1:20-cv-20861-CMA Document 9 Entered on FLSD Docket 10/14/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20861-CIV-ALTONAGA/Reid

 TRAVIS ORTEZ ANDERSON,

         Plaintiff,
 v.

 STATE ATTORNEY OFFICE, et al.,

       Defendants.
 _________________________________/

                                                ORDER

         THIS CAUSE came before the Court on Magistrate Judge Lisette M. Reid’s Report and

 Recommendation of Magistrate Judge [ECF No. 8], entered on October 13, 2020.

         On February 27, 2020, Plaintiff, Travis Ortez Anderson, filed a Complaint for Violation of

 Civil Rights [ECF No. 1] and a pleading the Court construed as a Motion for Leave to Proceed In

 Forma Pauperis [ECF No. 3]. That same day, the Court entered two separate Order[s] requiring

 Plaintiff to file an amended complaint and a new motion for leave to proceed in forma pauperis

 by March 27, 2020, cautioning the failure to do so would result in a report recommending the case

 be dismissed. (See Feb. 27, 2020 Order [ECF No. 5] 3; Feb. 27, 2020 Order [ECF No. 6] 9).

 Plaintiff failed to comply with the Court’s Order requiring him to file a new motion for leave to

 proceed in forma pauperis or pay the filing fee. (See Report 1–2).

         In her Report, Judge Reid 1 recommends Plaintiff’s Amended Complaint [ECF No. 7] be

 dismissed without prejudice for failure to pay the filing fee or request leave to proceed in forma

 pauperis. (See id. 2). The Court agrees. Pro se plaintiffs must either pay a filing fee or submit a



 1
   The Clerk referred the case to Magistrate Judge Reid under Administrative Order 2019-2 for a report and
 recommendation on any dispositive matters. (See Notice [ECF No. 2]).
Case 1:20-cv-20861-CMA Document 9 Entered on FLSD Docket 10/14/2020 Page 2 of 4

                                                          CASE NO. 20-20861-CIV-ALTONAGA/Reid


 motion to proceed in forma pauperis. Compare 28 U.S.C. § 1914(a) (requiring parties instituting

 a civil action to pay a filing fee), with 28 U.S.C. § 1915(a)(1) (permitting pro se inmates to file

 civil actions if they are unable to pay filing fees). 2 Plaintiff has neither paid a filing fee nor

 submitted leave to proceed in forma pauperis despite the Court’s Order instructing him to do so.

 Thus, the case must be dismissed. 3

         Even if Plaintiff moved for leave to proceed in forma pauperis, the Amended Complaint

 does not survive 28 U.S.C section 1915(e) screening. According to 28 U.S.C. section 1915(e),

 courts are permitted to dismiss a suit filed in forma pauperis “at any time if the court determines

 that . . . (B) the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim on which

 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

 relief.” Id. § 1915(e)(2) (alteration added). Plaintiff’s Amended Complaint must be dismissed for

 failure to state a claim upon which relief can be granted.

         Plaintiff has filed a barebones Amended Complaint against Defendants, the State Attorney

 Office, Florida’s Department of Corrections, and Elidreanna Williams, a private citizen and

 employee of Miami-Dade County School Board. (See Am. Compl. 2–3). Plaintiff alleges

 Williams “falsely accused” him of “aggravated stalking” resulting in his illegal detention in

 violation of the Fourteenth Amendment. (Aff. [ECF No. 7-1] 1; see also Am. Compl. 4). Plaintiff

 seeks $60,000.00 in damages for lost wages, emotional distress, loss of his apartment, and

 Williams’s alleged slander of his name. (See Am. Compl. 6).


 2
    “When a petition, motion to vacate, or complaint is submitted in forma pauperis, the
 petitioner/movant/plaintiff shall submit the form ‘Application to Proceed Without Prepayment of Fees and
 Affidavit,’ which may be obtained from the Clerk of the Court, or an affidavit which substantially follows
 the form, and shall, under oath, set forth information which establishes that he or she is unable to pay the
 fees and costs of the proceedings referenced above.” S.D. Fla. L.R. 88.2(b).
 3
  The Report advises Plaintiff he has time to file objections to the Report (see id. 2), but the Court sees no
 basis for an objection.
                                                      2
Case 1:20-cv-20861-CMA Document 9 Entered on FLSD Docket 10/14/2020 Page 3 of 4

                                                      CASE NO. 20-20861-CIV-ALTONAGA/Reid


        Even under the relaxed pleading standard afforded to pro se litigants, see Abele v. Tolbert,

 130 F. App’x 342, 343 (11th Cir. 2005), Plaintiff’s Amended Complaint fails to state a claim upon

 which relief can be granted.    Plaintiff simply alleges a private citizen falsely accused him of a

 crime and that he is entitled to monetary relief as a result. (See generally Am. Compl.). Plaintiff

 fails to plead waiver or valid abrogation in order to pursue his claims against entities of the State

 of Florida. See Siskos v. Sec’y, Dep’t of Corr., 817 F. App’x 760, 766 (11th Cir. 2020) (recognizing

 Florida’s Department of Corrections as a state agency); Librace v. Fla. Dep’t of Law Enf’t, No.

 3:19-cv-393, 2019 WL 6188619, at *3 (N.D. Fla. Nov. 4, 2019), report and recommendation

 adopted, 2019 WL 6174934 (N.D. Fla. Nov. 19, 2019) (recognizing State Attorney’s Office as a

 state agency). Nor does Plaintiff allege any facts that suggest Williams may be considered a state

 actor. See Holmes v. Crosby, 418 F.3d 1256, 1258 (11th Cir. 2005) (“To establish a claim under

 42 U.S.C. [section] 1983, a plaintiff must prove (1) a violation of a constitutional right, and (2)

 that the alleged violation was committed by a person acting under color of state law.” (alteration

 added; citation omitted)).

        In addition to failing to articulate a plausible claim for relief, the Amended Complaint is a

 quintessential shotgun pleading. A shotgun pleading makes it “virtually impossible to know which

 allegations of fact are intended to support which claim(s) for relief.” Anderson v. Dist. Bd. of Trs.

 of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996). Shotgun pleadings “fail . . . to give

 the defendants adequate notice of the claims against them and the grounds upon which each claim

 rests.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015)

 (alteration added; footnote call number omitted).        From the information in the Amended

 Complaint, the Court is unable to distill what the nature of Plaintiff’s claim or claims for relief

 might be. Plaintiff’s conclusory allegations that Williams falsely accused him and that he was



                                                  3
Case 1:20-cv-20861-CMA Document 9 Entered on FLSD Docket 10/14/2020 Page 4 of 4

                                                       CASE NO. 20-20861-CIV-ALTONAGA/Reid


 unlawfully detained are insufficient. Nor will the Court do Plaintiff’s job for him. See Williams v.

 Donald, No. 1:08-cv-57, 2009 WL 2589595, at *4 (M.D. Ga. Aug. 19, 2009) (alteration added)

 (“[C]ourts are not required to aid [pro se] litigants in setting forth legally cognizable claims.”

 (alterations added)); see also Jones v. N.L.R.B., 675 F. App’x 923, 925 (11th Cir. 2017) (“While

 pro se briefs are generally held to a less stringent standard than those submitted by counsel, courts

 are not required to step into the role of de facto counsel.” (citation omitted)).

        Accordingly, it is ORDERED AND ADJUDGED that the Report and Recommendation

 of Magistrate Judge [ECF No. 8] is ADOPTED as to the recommendation that the instant action

 be DISMISSED due to Plaintiff’s failure to pay the filing fee or request leave to proceed in forma

 pauperis, as well as his failure to comply with the Court’s Order [ECF No. 5]. After independent

 review of the record, Plaintiff’s Amended Complaint [ECF No. 7] is DISMISSED without

 prejudice for failure to state a claim upon which relief can be granted. The Clerk is directed to

 CLOSE this case, and any pending motions are DENIED as moot.

        DONE AND ORDERED in Miami, Florida, this 14th day of October, 2020.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

 cc:    Magistrate Judge Lisette M. Reid
        Plaintiff, Travis Ortez Anderson, pro se




                                                   4
